 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                               No. 2: 19-cv-0450 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    KUERSTON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil right action pursuant

18   to 42 U.S.C. § 1983. On March 26, 2020, a telephonic conference was held before the

19   undersigned regarding defendants’ motion to strike plaintiff’s second opposition to defendants’

20   summary judgment motion. (ECF No. 58.) Marisa Kirschenbauer and Nasstaran Ruhparwar

21   appeared on behalf of defendants. Nathan Siedman appeared on behalf of plaintiff.

22          For the reasons stated at the telephonic conference, defendants’ motion to strike plaintiff’s

23   second opposition is granted. Within three weeks of March 26, 2020, plaintiff shall file a third

24   opposition to defendants’ summary judgment motion. The third opposition will be limited to the

25   same arguments and evidence cited in the original opposition. Plaintiff shall attach all evidence

26   cited in the third opposition to the third opposition. As discussed at the March 26, 2020

27   telephonic hearing, plaintiff’s third opposition shall set forth how the evidence cited responds to

28   defendants’ statement of undisputed facts.
                                                       1
 1          Within two weeks of the March 26, 2020 telephonic conference, defendants may file a

 2   request for attorneys’ fees based on the time spent preparing the motion to strike and attending

 3   the March 26, 2020 telephonic conference. Within one week thereafter, plaintiff may file briefing

 4   addressing whether he disputes any fees or costs requested by defendants.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.    Defendants’ motion to strike plaintiff’s second opposition (ECF No. 61) is granted;

 7          2. Within three weeks of March 26, 2020, plaintiff shall file a third opposition in

 8               accordance with the order discussed above; defendants may file a reply within twenty-

 9               one days thereafter;

10          3. Within two weeks of March 26, 2020, defendants may file a request for attorneys’ fees

11               in accordance with the order discussed above; within one week thereafter, plaintiff

12               may file briefing addressing whether he disputes any fees or costs requested by

13               defendants.

14   Dated: March 30, 2020

15

16

17
     Tay450.oah
18

19

20
21

22

23

24

25

26
27

28
                                                       2
